DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed on 12/10/2020 and 3/25/2021 have been reviewed and considered by this office action.

Response to Amendment
	The amendment filed on 2/16/2021 has been entered. Per the examiner’s amendment below, claims 1-2, 7-12, 17-21 and 23 have been placed in condition for allowance.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Eric Baron on 4/28/2021.
With respect to the claims as filed 2/16/2021:
Please cancel new claims 22 and 24. 
Please amend independent claims 1 and 11 as shown below:

Claim 1: 
A method of indoor environmental weighted preference management, the method comprising: 
determining, by a processor of a weighted preference processing system, a plurality of occupant indoor environmental setting preferences for a plurality of users at a location and a complaint history of the users; 
determining a staying time of each of the users at the location; 
determining, by the processor of the weighted preference processing system, one or more weighted set points for at least one building system operable to adjust an indoor environment at the location based on the occupant indoor environmental setting preferences for the users as weighted with respect to the complaint history of the users and as a function of the staying time of each of the users at the location, wherein a first weighting factor is applied based on the staying time and a second weighting factor is applied based on the complaint history for each of the users staying at the location longer than a pre-defined minimum staying time, and a greater weight is applied to the occupant indoor environmental setting preferences of the users having a longer staying time and to the users having a greater number of complaints as compared to other users at the location and scaled relative to a longest staying time and a largest number of complaints of the users at the location in determining each weighted set point of the one or more weighted set points; 
wherein each weight used to determine the one or more weighted set points is determined based on a first ratio of the staying time of each of the users to a maximum staying time at the location, a second ratio of the number of complaints for each of the users at the location to a maximum number of complaints, and adding the first ratio scaled by the first weighting factor with the second ratio scaled by the second weighting factor; and


	Claim 11:
	A weighted preference processing system for indoor environmental weighted preference management, the weighted preference processing system comprising: 
a processor; 
a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: 
determining a plurality of occupant indoor environmental setting preferences for a plurality of users at a location and a complaint history of the users; 
determining a staying time of each of the users at the location; 
determining one or more weighted set points for at least one building system operable to adjust an indoor environment at the location based on the occupant indoor environmental setting preferences for the users as weighted with respect to the complaint history of the users and as a 97746US02 (U301320US2)3function of the staying time of each of the users at the location, wherein a first weighting factor is applied based on the staying time and a second weighting factor is applied based on the complaint history for each of the users staying at the location longer than a pre-defined minimum staying time, and a greater weight is applied to the occupant indoor environmental setting preferences of the users having a longer staying time and to the users having a greater number of complaints as compared to other users at the location and scaled relative to a longest staying time and a largest number of complaints of the users at the location in determining each weighted set point of the one or more weighted set points; 
wherein each weight used to determine the one or more weighted set points is determined based on a first ratio of the staying time of each of the users to a maximum staying time at the location, a second ratio of the number of complaints for each of the users at the location to a maximum number of complaints, and adding the first ratio scaled by the first weighting factor with the second ratio scaled by the second weighting factor; and 
operating one or more control devices of the at least one building system based on the one or more weighted set points.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Per the examiner’s amendment, independent claims 1 and 11 include the new limitations of:
“…wherein each weight used to determine the one or more weighted set points is determined based on a first ratio of the staying time of each of the users to a maximum staying time at the location, a second ratio of the number of complaints for each of the users at the location to a maximum number of complaints, and adding the first ratio scaled by the first weighting factor with the second ratio scaled by the second weighting factor…”, which further defines the method for calculating a user’s weight when determining an operating condition to control based on the weights of a plurality of users.

The closest prior art of record is Zhao et al. (US PGPUB 20160131383). The reference of Zhao teaches an environmental control system in which users are assigned weights based on different criteria such as staying time and also based on a feedback (complaint) history provided by the users. However, Zhao appears to be silent on determining weights by scaling the users staying time and complaint history to a user with a maximum staying time and to a user with most complaint history creating two . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117